STATE OF MICHIGAN

                           COURT OF APPEALS



KARI E. YONKERS,                                                    UNPUBLISHED
                                                                    November 10, 2015
               Petitioner-Appellee,

v                                                                   No. 322462
                                                                    Ingham Circuit Court
MICHIGAN COMMISSION ON LAW                                          LC No. 13-000735-AA
ENFORCEMENT STANDARDS,

               Respondent-Appellant.


Before: GADOLA, P.J., and HOEKSTRA and M. J. KELLY, JJ.

PER CURIAM.

        In this dispute over a surviving spouse’s eligibility for a death benefit, respondent,
Michigan Commission on Law Enforcement Standards (the Commission), appeals by leave
granted the circuit court’s opinion and order reversing the Commission’s determination that
petitioner, Kari E. Yonkers, was not entitled to the death benefit provided under the public safety
officers benefit act, MCL 28.631 et seq. (Officers Benefit Act), because her husband, Barry
County Sherriff’s Deputy Christopher Yonkers, did not die in the line of duty. There was record
evidence to support the Commission’s finding that Christopher Yonkers was not acting in the
line of duty at the time of his death. Therefore, the circuit court erred when it reviewed the
evidence de novo and substituted its own judgment for the Commission’s judgment on that issue.
Nevertheless, we must remand this case because the Commission’s decision did not comply with
MCL 24.285. Accordingly, we vacate the circuit court’s opinion and order, and remand this
matter to the Commission for further proceedings.

                                        I. BASIC FACTS

       In October 2008, Christopher Yonkers was driving his motorcycle on M-43
approximately 4 miles west of the intersection with Usborne Road in Barry County. Shortly
before ten at night, he struck another car and was killed. Christopher’s wife, Kari Yonkers,
sought the death benefit provided under the Officers Benefit Act, see MCL 28.634(1), which the
Commission administers, see MCL 28.632(a) and MCL 28.633.

        The Commission investigated the accident, determined that Christopher Yonkers did not
die in the line of duty, and denied the claim. Kari Yonkers requested a hearing on the issue.
After the hearing, the administrative law judge concluded that Christopher Yonkers died in the
line of duty and issued a proposal for decision recommending that the benefit be paid. The
                                                -1-
Commission rejected the proposal for decision, and issued a final order denying Kari Yonkers’
claim. She then appealed to the circuit court, and the circuit court reversed the Commission’s
decision and ordered it to pay the benefit.

        There is no dispute that Christopher Yonkers was not acting in the line of duty shortly
before the accident. He spent most of the day, until about 9:00 p.m., in a motel room with Tina
Fein with whom he was having an extramarital affair. Nevertheless, Kari Yonkers argued that
the evidence showed that, after he left the motel, her husband was conducting investigative
activities or was on his way to the Hastings police station to fill out a work-related form. She
relied on circumstantial evidence regarding her husband’s work habits and his statement to his
daughter earlier that day about his plans for the evening. The Commission determined that Kari
Yonkers failed to establish by a preponderance of the evidence that her husband died in the line
of duty; it opined that her view of the evidence was speculative.

                                 II. THE AGENCY’S DECISION

                                  A. STANDARD OF REVIEW

        The Commission argues that the circuit court erred when it reversed the Commission’s
decision. Specifically, it argues that, instead of conducting the limited review required under the
law, the circuit court in effect reviewed the evidence de novo and substituted its own view of the
evidence for the Commission’s view. This Court reviews a circuit court’s ruling on an
administrative appeal to determine whether the circuit court “applied the correct legal principles
and whether it misapprehended or grossly misapplied the substantial evidence test to the
agency’s factual findings.” Davis v State Employees’ Retirement Bd, 272 Mich. App. 151, 152;
725 NW2d 56 (2006) (quotation marks and citations removed).

                                           B. ANALYSIS

        The circuit court did not have the authority to review the Commission’s decision de novo;
its authority was “ ‘limited to determining whether the [Commission’s] decision was contrary to
law, was supported by competent, material, and substantial evidence on the whole record, was
arbitrary or capricious, was clearly an abuse of discretion, or was otherwise affected by a
substantial and material error of law.’ ” Dept of Labor and Economic Growth, Unemployment
Ins Agency v Dykstra, 283 Mich. App. 212, 223; 771 NW2d 423 (2009) (citation omitted); see
also Const 1963, art 6, § 28. An administrative decision is not authorized by law if it is in
violation of a statute or the constitution, in excess of the statutory authority or jurisdiction of the
agency, made upon unlawful procedures resulting in material prejudice, or arbitrary and
capricious. Northwestern Nat’l Cas Co v Comm’r of Ins, 231 Mich. App. 483, 488-489, 586
NW2d 563 (1998). This standard is “almost identical” to the standard set forth in the
Administrative Procedures Act, MCL 24.201 et seq. Id. at 489.

        Substantial evidence means the amount of evidence that a reasonable mind would accept
as sufficient to support a conclusion; it is more than a mere scintilla but less than a
preponderance of evidence. Huron Behavioral Health v Dep’t of Community Health, 293 Mich
App 491, 497; 813 NW2d 763 (2011). The circuit court must defer to an agency’s findings of
fact, especially as to conflicts in the evidence and the credibility of witnesses. Id. “A reviewing

                                                 -2-
court must not substitute its discretion for that of the administrative tribunal even if the court
might have reached a different result.” Id. Accordingly, “[a] court will not set aside findings
merely because alternative findings also could have been supported by substantial evidence on
the record.” In re Payne, 444 Mich. 670, 692; 514 NW2d 121 (1994) (opinion by Boyle, J.). As
our Supreme Court has explained: “[T]he reviewing court does not conduct a new evidentiary
hearing and reach its own factual conclusions, nor does the reviewing court subject the evidence
to review de novo.” In re Complaint of Rovas, 482 Mich. 90, 101; 754 NW2d 259 (2008).

       Here, it is evident that the circuit court reviewed the evidence de novo and substituted its
own view of the evidence for that of the Commission. As an initial matter, the parties agreed
that Kari Yonkers had the burden of proving by a preponderance of the evidence that her
husband was acting in the line of duty when he died. However, the circuit court appeared to
reassign the burden to the Commission, stating that “there is virtually no circumstantial evidence
to indicate that Mr. Yonkers was not acting in the line of duty at the time he was killed.”
(Emphasis in original).

        Contrary to the circuit court’s conclusion, there was circumstantial evidence that
Christopher Yonkers was not acting in the line of duty when he died. The circuit court stated:
“The only evidence on the record that would arguably support such a conclusion is the fact that
no one can say with certainty that Mr. Yonkers was in the line of duty at the time of his death
and that he could have been going home.” In fact, Fein told Sergeant Terry Klotz that she and
Christopher Yonkers talked all day about how they would tell their spouses that they wanted
divorces and that they both intended to go home to do so. She also said that she wished that they
would have stopped at the park-and-ride lot near the M-43 and M-66 junction, but Christopher
Yonkers was in a hurry to get home. Kari Yonkers testified that she would have finished her
evening activities at around 9:00 or 9:15 p.m., and then would have gone directly home. So she
would have been home around the same time that her husband would have arrived. And the
route that Christopher Yonkers was driving at the time of the accident was consistent with the
evidence that he was heading home. Thus, there was circumstantial evidence to support a
finding that Christopher Yonkers was driving home at the time of the crash.

        The circuit court also improperly premised its conclusion in part on a timeline that it
constructed and which is speculative and arguably not supported by the evidence. The court
explained that it believed there was a time gap: “All of this testimony is consistent with the fact
that although the accident took place only eight miles from where Mr. Yonkers was last seen, the
time that elapsed was 45 minutes.” Because the accident occurred at 9:47 p.m., which was forty-
five minutes after Christopher Yonkers left Fein, but only eight miles away from where he left
her at the M-66 interchange, the circuit court found that Christopher Yonkers must have taken a
detour to investigate a suspect’s house.

        The record evidence shows that Christopher Yonkers and Fein parted company at around
9:00 p.m. The circuit court interpreted this evidence to mean that it was 9:00 when Fein turned
off M-43 and onto M-66 south. But the evidence that they parted company around 9:00 more
likely suggests that they were just leaving the motel in Lansing, not that they were at the M-66
and M-43 junction. Fein told Klotz that, after she heard about the accident, she suspected that
Yonkers was involved on the basis of “the fact she had just left [him] on his motorcycle.”
(Emphasis added). If the accident had occurred 45 minutes after they parted ways at the M-66

                                                -3-
and M-43 junction, the timing of the accident would not have caused her to believe that
Christopher Yonkers was involved. She would have traveled 45 minutes away from the area and
would not have been able to arrive at the scene of the accident as quickly as she did. Indeed, the
administrative law judge observed that Fein’s testimony “actually supports Deputy Yonkers,
leaving the Lansing area and heading west sometime after 9:00 pm., October 17, 2008.”
(Emphasis added). The administrative law judge did not construct a precise timeline and the
timing was otherwise not the focus of the judge’s analysis. Accordingly, the circuit court had to
make its own findings in order to reach the conclusion that it did.

        Although the evidence arguably supported a finding that Christopher Yonkers was acting
in the line of duty at the time of his death, there was also competent, material, and substantial
evidence on the whole record to support the Commission’s finding that he was not acting in the
line of duty. See Dykstra, 283 Mich. App. at 223. The Commission’s report indicates that it
found Klotz’s interview with Fein to be most significant. For the reasons discussed, Fein’s
testimony supports an inference that Yonkers was on his way home when the crash occurred.
Also, there was no evidence that Christopher Yonkers had picked up trash from a suspect’s
house before the crash, which occurred west of the suspect’s address. Anything that he picked
up would have been on him when he crashed. There was testimony from another officer that
pulling trash would be hard to do on a motorcycle, and dangerous in the area of the suspect’s
address. Although there was evidence that “pulling trash” also means to drive by and see what
night is garbage night for a suspect, Christopher Yonkers had already been advised that Friday
night was trash night at the suspect’s address, so there would have been no need for him to drive
by for that purpose.

         To the extent that Christopher Yonkers’ statements to his daughter and wife regarding his
plans for the evening might be weighed against his statements to Fein regarding his intent, his
statements to Fein occurred closer in time to his death. Therefore, they might reasonably be
given greater weight in deducing his true intentions. And perhaps more importantly, it was
undisputed that he was deceiving his wife about the affair. That fact casts doubt on whether he
was being honest with his wife and daughter when he said he would be working that night.
Christopher Yonkers’ statements to Fein about his intended actions that night arguably would be
more reliable than his statements to family members, from whom he was trying to conceal the
affair. He also lied to Trooper Phillip McNabnay about his work activities that day. McNabnay
testified that Christopher Yonkers left him a voicemail around 4:00 p.m. stating that he was
“running errands.” McNabnay stated that “running errands” means police work. But at the time
he sent the voicemail, Yonkers was in a motel room with Fein.

        The circuit court was required to accord due deference to administrative expertise and not
invade administrative fact finding by displacing an agency’s choice between two reasonably
differing views. In re Payne, 444 Mich. at 692. It failed to do so. Because the circuit court erred
by making its own findings of fact, we vacate its opinion and order.

        The circuit court also concluded that respondent’s decision was not authorized by law
because it was contrary to Mich Admin Code, R 28.14954(1), which requires the resolution of
“any reasonable doubt arising from the circumstances of the officer’s death . . . in favor of
payment of the death [] benefit.” The circuit court was acting as an appellate court, and lacked
authority to weigh the evidence and decide whether it created reasonable doubt. That authority

                                               -4-
was reserved for the factfinder—the Commission—and under the circumstances of this case the
Commission could very well have concluded that the evidence did not create a reasonable doubt
as to whether Christopher Yonkers died in the line of duty. Consequently, the circuit court erred
in concluding that the weight of the evidence created a reasonable doubt that warranted invoking
the evidentiary presumption in favor of awarding benefits.

        The circuit court also concluded that the Commission’s final decision and order did not
comply with MCL 24.285 because the Commission did not provide any analysis or specific facts
supporting its decision. Under MCL 24.285, the Commission had to state its final decision in
writing or on the record and had to include “findings of fact and conclusions of law” under
separate headings. Its findings had to be “based exclusively on the evidence and on matters
officially noticed” and “if set forth in statutory language, shall be accompanied by a concise and
explicit statement of the underlying facts supporting them.” Id.

         The “findings of fact” portion of the Commission’s final decision consisted of only one
sentence: “Christopher Yonkers’ death was not sustained in the line of duty.” This finding
mirrors the statutory language, and, therefore, it had to “be accompanied by a concise and
explicit statement of the underlying facts supporting [the finding].” MCL 24.285. However, the
Commission did not direct the reader to the facts that it relied on to support its decision. The
reader is left to speculate as to why the Commission rejected administrative law judge’s decision
and reached the opposite conclusion. The lack of analysis also leaves the reader to wonder
whether the Commission ignored or overlooked R 28.14954(1), or found that it was inapplicable
because the evidence did not create a reasonable doubt as to whether Christopher Yonkers died
in the line of duty. Under these circumstances, we conclude that the Commission’s decision did
not comply with the statutory requirements of MCL 24.285, and was therefore “in violation of a
statute.” Northwestern Nat’l Cas Co, 231 Mich. App. at 488-89.

                                       III. CONCLUSION

        For the reasons discussed, we vacate the circuit court’s opinion and order reversing the
Commission’s decision and remand this case to the Commission for further proceedings. On
remand, the Commission shall amend its decision to comply with MCL 24.285. Further, the
Commission shall address R 28.14954(1), and state how it applied that regulation to the facts of
this case. On remand, we do not preclude the Commission from reconsidering its decision if,
after considering the proper application of R 28.14954(1), it determines in its discretion that it is
appropriate to do so.

        Vacated and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                              /s/ Michael F. Gadola
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Michael J. Kelly




                                                -5-